HUTCHESON, Circuit Judge
(concurring specially).
I agree that the court below erred in holding that the landlord’s lien was created by legal proceedings and nullified by *966section 67(f) of the Bankruptcy Act. I agree too that it was not shown or even claimed that if the lien was valid there was any equity for the bankrupt. This being so, and there being nothing for the bankruptcy court to administer, I agree that it should not have taken jurisdiction. I agree, therefore, with the majority that the order should be reversed and the cause remanded. I cannot agree, however, that this should be done because the nature of the landlord’s claim deprived the court of summary jurisdiction. I think the fault in the action was not in the form of the proceeding that it was summary, but in the result of it that it nullified a valid claim which was in excess of the value of the property on which it rested. Without an equity for the bankrupt, it was error to exercise jurisdiction over the property without regard to whether the proceeding was summary or plenary. Paynter v. Slator, 5 Cir., 8 F.2d 1021. If there had been an equity for the bankrupt, the error would not have been in taking summary jurisdiction to administer the property, but in holding that bankruptcy had dissolved the landlord’s charge or lien. The majority seems to hold that the case was not one for summary jurisdiction not because of the want of equity for the bankrupt but because of the nature of the landlord’s claim. I cannot agree with this view. I think it would have been a proper case for summary jurisdiction if there had been any equity for the bankrupt’s estate. I think there should be a judgment of reversal, with directions to surrender the property.